                Case 18-14352-btb       Doc 19   Entered 11/01/18 11:39:45      Page 1 of 2



 1 BRIAN D. SHAPIRO                                           E-Filed: November 1, 2018
   Federal Bankruptcy Trustee
 2
   510 S. 8th Street
 3 Las Vegas, NV 89101
   (702) 386-8600; Fax (702) 383-0994
 4 trustee@trusteeshapiro.com
 5
 6
 7
                               UNITED STATES BANKRUPTCY COURT
 8                                    DISTRICT OF NEVADA
 9
      In re                                          CASE NO. BK-S-18-14352 BTB
10
11    TULLOSS, MELODY O'LEASCHA                      IN PROCEEDINGS UNDER CHAPTER 7

12                                                   EX PARTE APPLICATION TO EMPLOY
                                                     REAL ESTATE AGENT
13                          Debtor(s)
14                                                   Hearing Date: NIA
                                                     Hearing Time: NIA
15
16
              BRIAN D. SHAPIRO, TRUSTEE of the above-entitled Estate, requests this Court to
17
     permit the Trustee to employ Debbie Priebe, Sr. Vice President of Short Sale Success, Broker of
18
     Elegant Properties, LLC, 170 S. Green Valley Pkwy. #200, Henderson, NV 89012 ("Realtor").
19
20 This motion is based upon the Declaration of Brian D. Shapiro in support and the following
21 memorandum of points and authorities.
22
23
     Dated: October 22, 2018
24
                                                                BRIAND. SHAPIRO, TRUSTEE
25
26
27
28
Case 18-14352-btb   Doc 19   Entered 11/01/18 11:39:45   Page 2 of 2
